DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 04/26/2022. Claims 1-4 and 6-15 are currently pending and claim 5 has been cancelled by the applicant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circumferential transport track” of claims 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recite a broad recitation followed by a narrower statement of the range/limitation.
Claim 1, lines 9-12, “at least one application finger of the applicators is provided so as to be pivotable about a pivoting axis relative to the base (broad recitation) such that the at least one application finger is pivotable in the application position of the associated applicator in the direction of the packages (narrow limitation)”.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, the narrow language or limitation is interpreted as merely exemplary terms or phrase which are not positively claimed subject matter.
Claim 3, recites at least one of the following phases “preferably” which renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7, recites at least one of the following phases “and/or” multiple times, which renders the claim indefinite because examiner has to make a choice with each and/or instance or the examiner may choose to examine only one limitation of the and/or choices as presented by the claim.
Claim 13, recites at least one of the following phases “and/or” multiple times, which renders the claim indefinite because examiner has to make a choice with each and/or instance or the examiner may choose to examine only one limitation of the and/or choices as presented by the claim.
In order to advance prosecution of the application, the office will interpret the above as best understood by the office.
Claims 10 and 11 are rejected due to incorporation of the application apparatus of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hakansson (US Patent 4969308) and further in view of Zarur (US Pub. 20170327261).

Regarding Claim 1, Hakansson an application apparatus (the entire apparatus of Fig. 1) for applying additional elements (3-Fig. 1) to packages (11-Fig. 1), wherein at least two applicators (applicator assembly of 16, 17, 55, 56, 57 and 58 of Fig. 1) are provided which are adjustable (Fig 1, orientation of above assembly adjust to the location along conveyor 9) along a common, circumferential transport track (9-Fig. 1) from a pick-up position (III-Fig. 3) for picking up the additional elements (Column 7, lines 15-25) to an application position (IV-Fig. 1) for applying the additional elements to the packages (Column 10, lines 5-10) and back and which comprise respectively at least one application finger (17-Fig. 1) for pressing the additional elements onto the packages (Column 10, lines 5-10), wherein the applicators respectively comprise a base (56-Fig. 1) and wherein the at least one application finger of the applicators is provided so as to be pivotable about a pivoting axis (Fig. 1, shaft 55) relative to the base (Fig. 1, 17 and 56 rotate about 55) such that the at least one application finger is pivotable in the application position of the associated applicator in the direction of the packages (Fig. 1, the above applicator assembly rotates as it moves from stations III to V). 
However, Hakansson is silent about an additional element guide is provided for guiding the additional elements and for contacting the additional elements with the additional element guide respectively at least partially between the pick-up position and the application position.
Zarur teaches an additional element guide (5-Fig. 1) is provided for guiding an additional element (3-Fig. 1) and for contacting the additional elements with the additional element guide (paragraph [0027], guide 5 retains straw 3 against the drive means, the guide would have to contact the straw) respectively at least partially between the pick-up position and the application position (Fig. 1, guide 5 retains straw 3 until released for application to container 17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the apparatus of Hakansson, to have incorporated the guide of Zarur, so to insure that the straws are retained in a transfer mechanism between where the straws are received by the transfer system and applied to a package by the transfer system, in order to prevent straws from falling out of the transfer system mechanism and onto the conveyor below the transfer system.

Regarding Claim 2, Hakansson and as modified by Zarur the parent claim, Hakansson discloses wherein the at least two applicators are distributed uniformly over the circumferential transport track (Fig. 1, multiple applicator assemblies uniformly spaced apart).

Regarding Claim 3, Hakansson and as modified by Zarur the parent claim, Hakansson discloses wherein the circumferential transport track is a circular track (Fig. 1, conveyor 9 is an endless loop) and in that, preferably (not positively recited limitation), the applicators are secured to an application wheel and/or (examiner elects to the carousel) application carousel rotating about a positioning axis of rotation (Fig. 1, a carousel is circular conveyor, and conveyor 9 is a circular conveyor with axis of rotation in the center of wheel 48 and 49).

Regarding Claim 4, Hakansson and as modified by Zarur the parent claim, Hakansson discloses wherein the application finger is designed for at least partially receiving and/or holding the additional elements (Fig. 1, arm 17 is holding straw 3).

Regarding Claim 6, Hakansson and as modified by Zarur the parent claim, Hakansson discloses wherein the application fingers of the applicators are provided for pressing the additional elements (Fig. 1, arms 57 and 17 clamp in a tong configuration) in the parent claim and Zarur teaches are provided for pressing the additional elements onto the additional element guide (Fig. 1, guide 5 prevents straw from falling out of the drive means).

Regarding Claim 7, Hakansson and as modified by Zarur the parent claim, Hakansson discloses wherein the application fingers are spring-loaded and/or preloaded (examiner chooses spring-loaded) for holding the additional elements (Column 9, lines 41-45, arms 17 and 58 are tensioned by springs), for pressing the additional elements onto the additional element guide and/or for pressing the additional elements onto the packages (Fig. 1, stations IV to V, arms 17 and 58 are clamped with a straw in between).

Regarding Claim 8, Hakansson and as modified by Zarur in the parent claim, Hakansson discloses the applicators adjacent to the application finger comprise a guide finger (56-Fig. 1) for guiding in an interlocking manner the additional element at least held by the application finger in the transport device of the additional element (Fig. 1, arm 56 opens and closes arm 58 as conveyor 9 moves through cams 61 and 62).

Regarding Claim 10, Hakansson and as modified by Zarur in the parent claim, Hakansson discloses an application apparatus (the entire apparatus of Fig. 1) for applying additional elements (3-Fig. 1), to packages (11-Fig. 1) having at least one transport apparatus (10-Fig. 1) for transporting the packages along a package transport track (Fig. 1, conveyor 10 defines a track), wherein an application apparatus according to claim 1 is provided for applying the additional elements to the packages (see 103 rejection of claim 1 above) transported along the package transport track (Fig. 1, stations IV and V, straws 3 are applied to container 11).

Regarding Claim 11, Hakansson disclose a method for applying additional elements (3-Fig. 1) to packages (11-Fig. 1), with the application apparatus according to claim 1 (see 103 rejection of claim 1 above), in which the at least two applicators (applicator assembly of 16, 17, 55, 56, 57 and 58 of Fig. 1), are adjusted along a common, circumferential transport track (Fig. 1, applicator assembly above adjust as the assemblies move around conveyor 9) from a pick-up position (III-Fig. 1) for picking up the additional elements to an application position for applying the additional elements to the packages (IV and V of Fig. 1) and back, and in which the additional elements are pressed onto the packages in the application position (Column 10, lines 1-10, arms 17 and 58 press straw 3 onto container 11) respectively by at least one application finger (17-Fig. 1) of the applicators.

Regarding Claim 12, Hakansson discloses in which the applicators, preferably arranged on a rotating application wheel and/or (examiner elects to the carousel) application carousel, rotate about a circular track (Fig. 1, a carousel is circular conveyor, and conveyor 9 is a circular conveyor with axis of rotation in the center of wheel 48 and 49).

Regarding Claim 13, Hakansson discloses in which when picking up the additional elements from the applicators, an application finger (58-Fig. 1) is adjusted against a restoring force (Column 9, lines 41-45, arm 58 is tensioned by springs 59 and 59’), and/or (examiner has elected to the above limitation, and will not consider the following limitations because the and/or allows the examiner to pick which limitation to examine) 
in which the additional elements are at least in sections held between the pick- up position and the application position, by a spring-loaded and/or preloaded application finger, and/or 
in which the additional elements are at least in sections pressed between the pick-up position and the application against an additional element guide for guiding the additional elements by a spring-loaded and/or preloaded application finger, and/or 
in which the additional elements are pressed against the packages by a spring-loaded and/or preloaded application finger in the application position.

Regarding Claim 14, Hakansson and as modified by Zarur the parent claim, Hakansson discloses in which the additional elements are guided and/or (examiner elects guided) held in an interlocking manner at least in sections between the pick-up position and the application position adjacent to the application finger by a guide finger (Fig. 1, stations IV-V, arms 17 and 58 guide straw 3 onto container 11).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hakansson (US Patent 4969308) and as modified by Zarur (US Pub. 20170327261) in the parent claims, and further in view of Bettinelli (US Pub 20160031654).

Regarding Claims 9 and 15, Hakansson and as modified by Zarur the parent claim, Hakansson disclose an at least two applicators which picks up a straw in one location and transports the straw to another location to be fixed to a container as detailed above in the parent claim rejection.
However, Hakansson and as modified by Zarur is silent regarding wherein the applicator is pivotable about an orientation pivoting axis from a pick-up orientation to an application orientation, wherein the orientation pivoting axis is pivotable relative to the positioning axis of the application wheel and/or (examiner elects the carousel) application carousel
Bettinelli teaches an application carousel (1-Fig. 1), wherein an applicator (5-Fig. 1) is pivotable about an orientation pivoting axis (Fig. 1, shaft 5b defines an axis) from a pick-up orientation to an application orientation (Fig. 1, member 5 rotates about shaft 5b to various orientations), wherein the orientation pivoting axis is pivotable relative to a positioning axis (Fig. 1, pin 4d defines an axis) of the application carousel.
Therefore, it would have been obvious to one of ordinary skill in the art, before the applicant’s invention, to have modified placement of the applicator assembly as described in claim 1 of Hakansson, to have incorporated the rotary apparatus and retaining member of Bettinelli, wherein the applicator assembly of Hakansson would be attached to the retaining member of Bettinelli, to so change the orientation of an element being transferred between two different operating stations, in order to allow the element to be placed on various dimensioned packages, so to increase the profitability of a packaging apparatus by increase the range of packages the apparatus can operate with.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
Applicant’s argument on page 6, regarding the drawing objection to the circumferential transport track of claims 1-3, “that the circumferential transport track of the applicators corresponds to the circular path of the applicators on which the applicators are running around about rotational axis 26”, the examiner disagrees because, the applicators move upon the applicator wheel which has axis 26, claim 1 recites “a circumferential transport track”, which denotes a structural element which is not referenced in the drawings, additionally the application wheel, applicators and the axis of rotation of the application wheel is claimed in the dependent claims, which infers that the transport track is composition or assembly of the parts, which is not claimed, thus the objection is maintained due to clarity to what the circumferential transport track is exactly.
Applicant’s arguments on page 6, regarding the 112(b) rejections of the previous office action, the applicant has 112(b) issues which still need to be addressed and that the applicant’s only address some of the 112(b) rejections, see above for current 112(b) rejections.
Applicant’s arguments on page 7, that:
“Applicant respectfully submits that one of ordinary skill in the art at the time of invention would not have considered incorporating the teachings of Zarur into the teachings of Hakansson to disclose the presently-claimed invention of independent claim 1. In particular, one of ordinary skill in the art would not have incorporated the guide (5) of Zarur into the assembly of Hakansson. The transfer fingers (15) of Hakansson include a recess (16) to hold a straw therein. The straw is held in the recess (16) via a vacuum. See column 7, lines 17-20 of Hakansson. Therefore, the transfer fingers (15) already include a feature for retaining the straws thereon. The addition of the guide (5) of Zarur would be redundant in view of the vacuum recess (16) of the transfer fingers (15), such that one of skill in the art would not have considered incorporating the guide (5) of Zarur into the assembly of Hakansson”.
The examiner disagrees because, Zarur is incorporated as a guide for the of the straws within the apparatus, and the claim only requires that the guide be between the pick-up and application position, wherein it would be obvious to one of ordinary skill in the art to the guide of Zarur, so to insure that the straws are retained in a transfer mechanism between where the straws are received by the transfer system and applied to a package by the transfer system, in order to prevent straws from falling out of the transfer system mechanism and onto the conveyor below the transfer system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        08/04/2022 


/JOSHUA G KOTIS/Examiner, Art Unit 3731